DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-compliant claim amendments were filed on 2/25/2022, which were not entered. Compliant claim amendments were filed on 3/8/2022. Remarks were filed on 2/25/2022.
The claim dated 3/8/2022 are being considered in view of the Remarks dated 2/25/2022.

The amendments filed 3/8/2022 and arguments presented in the papers filed 2/25/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/25/2021 listed below have been reconsidered as indicated:
a)	The objection of the specification is withdrawn in view of the amendments to the specification removing “https://” from the hyperlinks.

b)	The objections and rejections of claim 14 are rendered moot by the cancellation of the claim and are withdrawn as such.

c)	The rejections of claims 4, 5 and 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments and the claim interpretation detailed below.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.
Claim Interpretation
	Claim 7 describes the sources of the genotypes and/or allelic dosages for said DNA sequence polymorphisms in the individual animals. The claim is broadly interpreted as requiring an additional active method step of determining the genotypes and/or allelic dosages for the DNA sequence polymorphisms in the individual animals using one of the recited techniques. The interpretation is made in view of the Remarks (p. 7).

	Claim 8 describes the sources of the genotypes for said DNA sequence polymorphisms in the individual animals. The claim is broadly interpreted as requiring an additional active method step of determining the genotypes for the DNA sequence polymorphism in the individual animals using a SNP genotyping array capable of interrogating 100,000 or less SNPs. The interpretation is made in view of the Remarks (p. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georges (EP 2 597 159 A1; previously cited) in view of Dellaporta (US 2016/0215331 A1; previously cited).
Regarding claims 1 and 13, Georges teaches genotyping DNA from a sample of milk from a farm’s milk tank for DNA sequence polymorphisms and determining or estimating the proportion of DNA contributed by each cow on the farm to the tank’s milk (see entire document; in particular para. 6).
Estimating the proportion of the DNA of each cow on the farm is based on the genotyping data of the milk sample and the known allelic/genotyping data of the cows on the farm (para. 14).
Georges further teaches that DNA sequencing is the ultimate genotyping technology (para. 12).
Regarding claim 2, Georges teaches the allelic/genotyping data for the DNA sequence polymorphisms is allelic dosages for the cows on the farm (para. 4).
Regarding claim 3, Georges teaches determining the concentration of somatic cells in the milk of the individual animals based on the proportion of DNA contributed by the individual animals to the volume of milk (para. 6 and 15).
Regarding claim 6, Georges teaches the DNA sequence polymorphisms are SNPs (para. 11 and 14).
Regarding claims 7 and 18, Georges teaches the SNP genotypes for each cow are determined from SNP arrays (para. 5, 12 and 14).
Regarding claim 8, Georges teaches SNP genotypes are determined using arrays having less than 100,000 SNP interrogation (para. 12).
Regarding claim 9, Georges teaches 700,000 DNA sequence polymorphisms may be analyzed using arrays (para. 12 and 20).
Regarding claim 10, Georges teaches the milk tank’s milk is from lactating cows on the farm (para. 9).
Regarding claims 11 and 20, as noted above, Georges teaches the animals are cows or bovines, which are bovids.
Regarding claim 12, Georges teaches the methods can alternatively applied to sheep or goats using genotyping data from sheep or goats (para. 16 and 17).
Regarding claim 15, Georges teaches genotyping DNA from a sample of milk from a farm’s milk tank for DNA sequence polymorphisms and determining or estimating the proportion of DNA contributed by each cow on the farm to the tank’s milk (see entire document; in particular para. 6).
Estimating the proportion of the DNA of each cow on the farm is based on the genotyping data of the milk sample and the known allelic/genotyping data of the cows on the farm (para. 14).
Georges further teaches that DNA sequencing is the ultimate genotyping technology (para. 12).
Georges teaches determining the concentration of somatic cells in the milk of the individual animals based on the proportion of DNA contributed by the individual animals to the volume of milk (para. 6 and 15).
Regarding claim 19, Georges teaches the SNP genotypes for each cow are determined from SNP arrays (para. 5, 12 and 14).
Regarding claims 21 and 22, Georges teaches the bovine is cattle, including Bos taurus (para. 7; p. 6, claim 2).
While Georges teaches the above methods, Georges does not specifically teach genotyping by shallow whole genome sequencing as required by claims 1, 4, 5, 15, 16 and 17.
However, Dellaporta demonstrates the state of the art regarding Low-coverage or “shallow” WGS.
Regarding claims 1, 4, 5, 15, 16, 17, 23 and 24 Dellaporta teaches low-coverage (LC) WGS is typically kept around 5x and, in some cases, less than 1x mean coverage per base for a given sample. LC-WGS reduces the cost and improves the ability to multiplex samples in a single sequencing run. When a reference genome and sufficient samples are available to infer haplotype structure, statistical methods such as imputation result in variant calling that rivals that produced by HCWGS both in terms of quantity and accuracy for a fraction of the cost. See para. 11.
It is noted that Georges also teaches imputation processes were known (para. 5, 14, 20 and 28).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Georges by following the suggestion of Georges regarding genotyping by sequencing and use the “shallow” WGS method described by Dellaporta. One would have been motivated to use the “shallow” WGS method of Dellaporta because it reduces cost and when paired with statistical methods, such as those described by Georges, rivals the accuracy of high coverage WGS. The modification has a reasonable expectation of success as Georges suggests the use of sequencing and using that data along with reference genomes from sufficient samples from the animals on the farm would be able to accurately determine the genotypes of the DNA in the milk sample.

Response to the traversal of the 103 rejections
The Remarks summarizes the standard for 103 rejections (p. 7-8).
The above rejection is consistent with the Office guidance as set forth in the MPEP.

The Remarks argue the claims require shallow whole genome sequencing and Georges teaches the determining somatic cell counts without having to perform a separate measurement for each animal (p. 8). 
The arguments have been fully considered but are not persuasive. The claim does not involve performing separate measurement for each animal. Georges teaches genotyping DNA extracted from a sample of volume milk and determining the proportion or quantity of DNA contributed by the animals to the volume of milk. Thus, Georges is considered to be highly relevant to the present claims.
It is also noted that while the claim does not require separate measurements for each animal, it does require the use of allelic data for the DNA sequence polymorphisms in each individual animal.

	The Remarks argue Dellaporta describes the use of low-coverage whole genome sequencing in variant calling, which is the identification of variants from sequence data of an individual subject and is typically used in clinical sequencing. The Remarks argue variant calling is considerably different field of application. The Remarks conclude one would not consider SWGS of Dellaporta to be useful or informative if implemented in the method of Georges. See p. 8-9.
The arguments have been fully considered but are not persuasive. Georges states DNA sequencing is the ultimate genotyping technology (para. 12). One would have looked to the art for types of sequencing for genotyping. 
Dellaporta teaches a sequencing method that is compatible with cow samples (para. 60). The sequencing of Dellaporta relates to genotyping-by-sequencing or GBS (para. 22). Dellaporta teaches the GBS is viable for mapping, admixture analysis, genome wide association, population genomics, and characterization of diversity in reference and non-reference organisms (para. 173). Dellaporta further teaches that sequencing is a principle means for identifying the genotypes and genetic variation within populations or species (para. 5). Dellaporta further teaches genotyping by sequencing is critical of agricultural production (para. 19). 
Thus, one would reasonably would have found the method of Dellaporta to be useful in allelic sampling, i.e. genotyping, DNA extracted from a sample of the volume of milk in an agricultural setting.

The Remarks assert SWGS is known in the art to yield no, or incomplete or comparatively inaccurate allelic information for any given polymorphism (para. 9). The Remarks argue the inventors found surprising results and unexpected accuracy for farms with no more than 1,000 cows (p. 9).
The arguments have been fully considered but are not persuasive.
IMPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere assertions that SWGS is known to yield no, incomplete of inaccurate allelic information cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
To the extent that Dellaporta discusses the shortfalls of SWGS, Dellaporta also provides solutions addressing the issue (p. 7, 11, 15, 40, 81, 152-153, 155-157, 159-160), and endorses the use of the technology for genotyping mixed populations as noted above.
Furthermore, the arguments are not commensurate in the scope with the claimed methods, as the results relied on the genotyping of a certain number of a specific breed of cows using a particular array and imputation of the data to an available dataset and sequenced using a particular assay (NGS library sequenced with NextSeq500 instrument) and analyzed with a particular statistical model. The claim requires none of these particular features.

The Remarks argue that one would not have had a reasonable expectation of success in achieving the claimed invention (p. 9).
The arguments have been fully considered but are not persuasive. Georges teaches the use of genotyping data, i.e. allelic sampling, to determine or estimate the proportion of DNA contributed by each cow on the farm to the tank’s milk (see entire document; in particular para. 6).
Georges teaches estimating the proportion of the DNA of each cow on the farm is based on the genotyping data of the milk sample and the known allelic/genotyping data of the cows on the farm (para. 14).
Georges further teaches that DNA sequencing is the ultimate genotyping technology (para. 12).
Dellaporta teaches a genotyping-by-sequencing assay that is compatible with agricultural samples, such as livestock, in particular cows, as noted above.
The state of the art as demonstrated by both Georges and Dellaporta was such that one would reasonable expect that the genotyping-by-sequencing could be used in the place of an array within the method of Georges.

Conclusion
No claims allowed.                                                                                                                                                                         

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634